Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “ for the non-priority button label: locking a status of the determined virtual input area as active; updating the map of the user interface by expanding a related virtual input area having priority over the determined virtual input area; so long as the first user interaction comprises a continuous force measurement, updating the effective position of subsequent user interactions with the user interface; if the effective position moves into the expanded virtual input area, changing the status of the determined virtual input area to disabled and locking an updated status of the expanded virtual input area as active.” Fig 11-14 [0097] with all other limitation cited in claims 1 and “or the non-priority button label: locking a status of the determined virtual input area as active; updating the map of the user interface with respective expanded virtual input area(s) for related virtual input area(s) that have priority over the determined virtual input area; 46 so long as the determined virtual input area has an active status, updating the effective position of the user interaction with the user interface; if the effective position moves into an expanded virtual input area associated with an identified priority button label, then changing the status of the determined virtual input area to disabled and locking an updated status of the expanded virtual input area as active.” with all other limitation cited in claim 8 and “non-priority area, determining an associated priority area on the user interface and forming a virtually expanded priority area on the map of the user interface stored in the computer; so long as the first touch value has not been interrupted, for subsequent user interactions with the touch interface, updating an effective position of cumulative user interactions with the user interface; so long as the effective position remains within a labeled non-priority area, implementing an associated non-priority function; for any effective position within a labeled priority area, disabling the non-priority area and the associated non-priority function and locking the priority area and a priority function into an active status” with all other limitations  cited in claim 13 and “identifying a priority input from multiple inputs applied simultaneously to a force-based touch interface, comprising: receiving a first touch value associated with a first user interaction with a first area of a force- based touch interface, the first touch value including information indicative of an x,y location within the first area of the touch interface and a force amount in a z-direction of the first user interaction; checking a database stored on a computer to identify previously labeled priority or non- priority relationships between the first area and at least one additional area on the touch interface; expanding any identified additional area having a priority label relative to the first area; receiving a second touch value associated with a second user interaction, the second touch value including information indicative of an x,y location on the touch interface and a force amount in a z-direction of the second user interaction, wherein the x,y location of the second user interaction with the touch interface is spaced apart from the x,y location of the first area of the touch interface; 49in response to determining that the x,y location associated with the second touch value is within an expanded area having a priority label and the first touch value has not been interrupted, implementing a function associated with the expanded area having a priority label” [0107] fig 13 with all other limitations  cited in claim 19.

Wolters US 20180335856 discloses touch input on a user interface that changes activations regions based on user movement aids with inadvertent user touches. fig 5c-5e but does not disclose “for the non-priority button label: locking a status of the determined virtual input area as active; updating the map of the user interface by expanding a related virtual input area having priority over the determined virtual input area; so long as the first user interaction comprises a continuous force measurement, updating the effective position of subsequent user interactions with the user interface; if the effective position moves into the expanded virtual input area, changing the status of the determined virtual input area to disabled and locking an updated status of the expanded virtual input area as active“.
Hulbert et al. US 11,079,995 discloses a touch user interface with force sensors and with expandable touch regions but does not disclose  “for the non-priority button label: locking a status of the determined virtual input area as active; updating the map of the user interface by expanding a related virtual input area having priority over the determined virtual input area; so long as the first user interaction comprises a continuous force measurement, updating the effective position of subsequent user interactions with the user interface; if the effective position moves into the expanded virtual input area, changing the status of the determined virtual input area to disabled and locking an updated status of the expanded virtual input area as active“.
Park et al. US 20120075212 discloses a user interface with expandable ignorable regions tut do not disclose “for the non-priority button label: locking a status of the determined virtual input area as active; updating the map of the user interface by expanding a related virtual input area having priority over the determined virtual input area; so long as the first user interaction comprises a continuous force measurement, updating the effective position of subsequent user interactions with the user interface; if the effective position moves into the expanded virtual input area, changing the status of the determined virtual input area to disabled and locking an updated status of the expanded virtual input area as active“. 
For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 07/29/2022Primary Examiner, Art Unit 2692